Title: To George Washington from Richard Peters, 17 February 1781
From: Peters, Richard
To: Washington, George


                        
                            Sir
                            War Office Feby 17. 1781
                        
                        There are about four hundred of the Oneedas & Tuscaroras in & about Schenectady who from
                            their Attachment to the Cause of the United States have been under the Necessity of abandoning their Settlements &
                            taking Refuge under the Protection of the United States. These People are extremely wretched being destitute of Clothing
                            & but precariously supplied with Provisions. It is unfortunately but little in our Power to relieve their
                            Necessities in either Cases. We gave General Schuyler an Order on the Clothier General for any Quantity in refuse
                            Cloathing he might require supposing that there might be a Number of Articles rejected by the Army, but which might be of
                            Use to the Indians. We have however at this Time Reason to believe that little can be done for them in this Way. From the
                            Prospects we had of the Quantities of Cloathing procured at the Eastward it should seem that some Blanketts &
                            under Cloathing could be spared from the Magazines for the Use of these faithful Indians whose Attachment to us cannot
                            possibly resist much longer the pressing Cutts of Hunger & Nakedness & the Temptations they have to
                            abandon our Interest & join that of the Enemy. But we did not choose to give a positive Order in the Case, lest
                            the actual Provision should be as it too often has been much short of our Expectations. We have therefore concluded to
                            leave the Matter to your Excellency that if you think any Quantity of Cloathing of any Species can be spared from the Army
                            you may either order it out of the Magazines or direct it to be sent from Boston to Albany addressed to General Schuyler
                            as you shall think proper. Should you deem it expedient to take any Measures in this Business we beg the Favour of you to
                            inform General Schuyler who has had infinite Trouble much Expence & little Assistance in the Charge &
                            Support of these our helpless & unfortunate Allies. We some time ago reported an Estimate of Monies wanted for the
                            Use of the Indians & a Warrant was drawn on the Treasury of New York for a Sum which we believe could not be
                            procured & if it had been as we are informed the requisite Articles could not be had in that State & the
                            Money would not provide them in any other. We have the Honour to be with the greatest Respect & Esteem Your very
                            obedt Servt 
                        
                            Richard Peters
                            By order
                        
                    